The application of the above-named defendant for a review of the sentence of 70 years imposed on June 15,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Division sustains the sentence imposed by Judge Holter. The sentence was in line with the presentence report and the psychiatric examination that was given to the Defendant. The reasons were well stated in the sentencing order dated June 15, 1981.
*9DATED this 11th day of May, 1981.
It is recommended that the Montana State Prison assist in obtaining psychiatric help and social counseling for this Defendant.
We wish to thank Linda Shelhamer of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky